Citation Nr: 1421816	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to January 1966, from July 1971 to July 1975, and from June 1979 to November 1984.  He died in February 2005, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran died in February 2005 due to metastatic lung cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disability, but the Veteran was exposed to asbestos during his active military service.

3.  The evidence is at least in equipoise as to whether the Veteran's lung cancer was etiologically related to his in-service asbestos exposure.


CONCLUSION OF LAW

A disability caused by the Veteran's in-service asbestos exposure contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran served on active duty in the United States Navy from December 1964 to January 1966, from July 1971 to July 1975, and from June 1979 to November 1984.  He died in February 2005, and the appellant is his surviving spouse.  In July 2005, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  This claim was denied in August 2006, after which additional information was received.  The claim was reconsidered and denied again in December 2007.  The RO recognized that the Veteran was a hull maintenance technician in the Navy, but found that his fatal lung cancer was not caused by in-service asbestos exposure.  The appellant perfected an appeal to the Board.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disability that was ultimately related to his military service; the regulations do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Throughout his life, the Veteran was not service connected for any disability.  The Appellant's claim, rather is that the Veteran's lung cancer was caused by his in-service exposure to asbestos.  The Veteran's death certificate clearly establishes that metastatic lung cancer was the cause of his death.  Moreover, his service records show that he was a hull maintenance technician, such that exposure to asbestos on Navy ships was likely.  Furthermore, an August 1984 chest x-ray in the Veteran's service treatment records also clearly shows that physicians at that time recognized the Veteran's history as including exposure to asbestos.  The Board concedes that the Veteran was indeed exposed to asbestos in service.  The question remains whether the in-service asbestos exposure was causally connected to the lung cancer that ultimately caused the Veteran's death.

Preliminarily, the Board observes that the VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21, provides guidance in adjudicating asbestos-related claims.  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).   

The medical evidence shows that the Veteran was diagnosed with lung cancer in 2004.  June 2004 private treatment records document this diagnosis, along with a notation that the Veteran smoked 1 1/2 to 2 packs of cigarettes per day for many years.  With knowledge of the Veteran's smoking history, the private physician, Dr. G., indicated that that the Veteran's lung disability was of unknown etiology.

In June 2005, the Veteran's private oncologist, Dr. C., submitted a statement confirming that the Veteran died from lung cancer, and that lung cancer occurrence is increased with exposure to asbestos, noting that the Veteran had asbestos exposure during his many years of service.

In September 2007, a VA examiner reviewed the claims file and issued an opinion.  The examiner noted the Veteran's in-service asbestos exposure, as well as his long-standing smoking history.  The examiner's opinion was, in its entirety, "Smoking is estimated to cause 90% of lung cancers in men.  Less likely than not caused by or related to asbestos exposure."  

The Board acknowledges that neither of the two medical opinions submitted in this case provide a fully explained rationale.  The private physician's opinion supports the Appellant's claim, but is without a discussion of the potential impact of the Veteran's smoking history.  The VA examiner's opinion notes both the smoking history and asbestos exposure history, yet renders a negative opinion entirely devoid of rationale.  Both opinions, therefore, are somewhat diminished in probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Despite the inadequacies of the opinions, the Board notes that when examined as a whole, the evidence establishes that one physician, a cancer specialist, believes that the Veteran's in-service asbestos exposure did increase the likelihood that he would develop the lung cancer that ultimately caused his death.  As noted above, VA has also confirmed that asbestos-exposure may produce lung cancer.  See M21-1, part VI, para. 7.21(a)(1).  The other physician, a VA examiner, suggested that the Veteran's asbestos exposure was less likely the cause of the Veteran's lung cancer, and noted that smoking causes 90% of lung cancers in men.  The VA examiner did not opine as to the cause of this Veteran's lung cancer, but the Board presumes that the VA examiner opines that the Veteran's smoking history was more likely the cause of his lung cancer.  The only other physician to make a statement as to etiology found that, while recognizing a long-standing smoking history, the etiology of the lung disorder was unknown.  

The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The medical evidence in this case clearly shows that the Veteran's lung cancer contributed substantially or materially to cause his death.  However, as to etiology, the medical doctors have suggested three possibilities:  asbestos exposure did cause the Veteran's lung cancer; smoking caused the Veteran's lung cancer; or, the cause of the Veteran's lung cancer was unknown.  Accordingly, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's lung cancer was etiologically related to the Veteran's in-service exposure to asbestos.  With application of the doctrine of reasonable doubt, the Board finds that the Veteran's fatal metastatic lung cancer was due to his in-service asbestos exposure and, thus, was service-connected.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


